              Case 2:20-cv-00983-TSZ Document 8 Filed 07/01/20 Page 1 of 3



 1                                                                          Hon. Thomas S. Zilly

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON

 7
     HUNTERS CAPITAL, LLC, a Washington
 8   limited liability company, NORTHWEST
     LIQUOR AND WINE LLC, a Washington              No.    2:20-CV-00983
 9   limited liability company, SRJ ENTERPRISES,
     d/b/a CAR TENDER, a Washington                 NOTICE OF APPEARANCE
10   corporation, THE RICHMARK COMPANY
     d/b/a RICHMARK LABEL, a Washington             [Clerk’s Action Required]
11   company, SAGE PHYSICAL THERAPY
     PLLC, a Washington professional limited
12   liability company, KATHLEEN CAPLES, an
     individual, ONYX HOMEOWNERS
13   ASSOCIATION, a Washington registered
     homeowners association, WADE BILLER, an
14   individual, MADRONA REAL ESTATE
     SERVICES LLC, a Washington limited liability
15   company, MADRONA REAL ESTATE
     INVESTORS IV LLC, a Washington limited
16   liability company, MADRONA REAL
     ESTATE INVESTORS VI LLC, a Washington
17   limited liability company, 12TH AND PIKE
     ASSOCIATES LLC, a Washington limited
18   liability company, REDSIDE PARTNERS
     LLC, a Washington limited liability company,
19   MAGDALENA SKY, an individual, OLIVE ST
     APARTMENTS LLC, a Washington limited
20   liability corporation, and BERGMAN’S LOCK
     AND KEY SERVICES LLC, a Washington
21   limited liability company, on behalf of
     themselves and others similarly situated,
22
                                Plaintiffs,
23


      NOTICE OF APPEARANCE - 1                                                  Peter S. Holmes
                                                                                Seattle City Attorney
      (2:20-CV-00983)                                                           701 5th Avenue, Suite 2050
                                                                                Seattle, WA 98104-7095
                                                                                (206) 684-8200
                Case 2:20-cv-00983-TSZ Document 8 Filed 07/01/20 Page 2 of 3



 1                  v.

 2   CITY OF SEATTLE,
                                    Defendant.
 3

 4   TO:    Clerk of the above-entitled court; and
     TO:    All Parties and Their Counsel:
 5
            PLEASE TAKE NOTICE that, without waiving any objections as to improper service, process,
 6
     jurisdiction, venue, or any other procedural insufficiencies under the Federal Rules of Civil Procedure,
 7
     the undersigned Assistant City Attorney appears as counsel of record on behalf of Peter S. Holmes,
 8
     Seattle City Attorney, the attorney for defendant City of Seattle. As attorney of record, the undersigned
 9
     requests that all future papers and pleadings in this matter, except original process, be served at the
10
     address stated below.
11
            701 5th Avenue, Suite 2050
12          Seattle, WA 98104

13          DATED this 1st day of July, 2020.

14                                          PETER S. HOLMES
                                            Seattle City Attorney
15
                                    By:     /s/Joseph Groshong
16                                            Joseph Groshong, WSBA# 41593
                                              Carolyn Boies, WSBA# 40395
17                                            Assistant City Attorneys

18                                           Seattle City Attorney’s Office
                                             701 Fifth Avenue, Suite 2050
19                                           Seattle, WA 98104
                                             Tel #: (206) 684-8200
20                                           Fax:# (206) 684-8284
                                             E-mail: Joseph.Groshong@seattle.gov
21                                           E-Mail: Carolyn.Boies@seattle.gov

22                                           Attorneys for Defendant City of Seattle

23


      NOTICE OF APPEARANCE - 2                                                             Peter S. Holmes
                                                                                           Seattle City Attorney
      (2:20-CV-00983)                                                                      701 5th Avenue, Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
               Case 2:20-cv-00983-TSZ Document 8 Filed 07/01/20 Page 3 of 3



 1
                                        DECLARATION OF SERVICE
 2

 3          This certifies that a true and correct copy of the attached Notice of Appearance, was filed via
     CM/ECF and served on all counsel of record in the manner indicated below:
 4

 5     Attorney for Plaintiff:                             By Electronic Service

 6     Patty A. Eakes, WSBA #18888                        pattye@calfoeakes.com
       Angelo J. Calfo, WSBA #27079                       angeloc@calfoeakes.com
 7     LAW OFFICES
       CALFO EAKES, LLP
 8     1301 Second Avenue, Suite 2800
       Seattle, WA 98101
 9

10          DATED this 1st day of July, 2020.
11                                                         s/ Daviana Jacquat
                                                           Daviana Jacquat, Legal Assistant
12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF APPEARANCE - 3                                                             Peter S. Holmes
                                                                                           Seattle City Attorney
      (2:20-CV-00983)                                                                      701 5th Avenue, Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
